                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATS OF AMERICA,                            Case No. 19-cr-00472-JSW-1
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE WHY
                                                 v.                                          MATTER SHOULD NOT BE
                                   9
                                                                                             CONTINUED
                                  10     LORENZO PRESTON,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The above captioned case is currently scheduled for sentencing on April 28, 2020. The

                                  14   parties are HEREBY ORDERED TO SHOW CAUSE why the Court should not continue this

                                  15   matter to May 19, 2020, or later, for the reasons articulated in General Order 72 regarding the

                                  16   COVID-19 outbreak. The parties’ responses to this Order to Show Cause shall be due by 1:00

                                  17   p.m. on March 30, 2020, and the Court urges the parties to submit a joint response. If the parties

                                  18   can agree to continue the matter, a stipulation will suffice as a response.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 25, 2020

                                  21                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
